DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01 March 2021 was accepted and entered.  Accordingly, claim(s) 1, 5, 7-11, 15, and 17-20 has/have been amended.  Claim(s) 2-4, 6, 12-14, and 16 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1, 5, 7-11, 15, and 17-20 are currently pending in this application. Changes have been made to the Specification.
In view of the amendment, the previous objections to the drawings have been withdrawn.
In view of the amendment, the previous objection to claim 11 has been withdrawn.
In view of the amendment, the previous rejections under 35 USC 112 (a) and (b) have been withdrawn.

Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between the species of Fig. 3a and Fig. 3b, as set forth in the Office action mailed on 3/18/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/18/2020 is withdrawn.  Claims 9 and 19, directed to non-elected species of Fig. 3a, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The equation added to both claim 1 and 11 have been indicated as added with underlining. This underlining in addition to the vinculum (fraction bar) causes what appears to be additional subtraction marks when compared to the equation originally presented in the instant application (for example see [0043] and claim 4). The Examiner is interpreting these marks to be caused by the underlining of the text of the equation and not subtraction marks. If subtraction marks were to be added to the equation, this would change the equation as originally presented and would be considered new matter.

Allowable Subject Matter
Claims 1, 5, 7-11, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, and 7-10, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a borehole apparatus for determining the refractive index of a fluid comprising: namely, a processor coupled to said at least one light detector, said processor configured to determine attenuations of said light entering said crystals and configured to determine said refractive index of the fluid utilizing said attenuations, saidResponse to Office Action Dated 9/30/2020 refractive indices, and said angles of incidence of said crystals, wherein said refractive index is determined according to: 

    PNG
    media_image1.png
    145
    538
    media_image1.png
    Greyscale

 wherein A1 is the attenuation of said first crystal and A2 is the attenuation of said second crystal, respectively, ηf said refractive index of the fluid, ηc1 is the refractive index of said first crystal, ηc2 is the refractive index of said second crystal, Θ1 is the angle of incidence of said first crystal, Θ2 is the angle of incidence of said second crystal, ηM is a maximum refractive index value for said first and second crystals and is equal to 1.475 and ηm is a minimum refractive index value for said first and second crystals and is equal to 1.325, and ηs is a refractive index of a reference crystal material.
Regarding claims 11, 15, and 17-20, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a method for determining 

    PNG
    media_image1.png
    145
    538
    media_image1.png
    Greyscale

wherein A1 is the attenuation of said first crystal and A2 is the attenuation of said second crystal, respectively, ηf said refractive index of the fluid, ηc1 is the refractive index of said first crystal, ηc2 is the refractive index of said second crystal, Θ1 is the angle of incidence of said first crystal, Θ2 is the angle of incidence of said second crystal, ηM is a maximum refractive index value for said first and second crystals and is equal to 1.475 and ηm is a minimum refractive index value for said first and second crystals and is equal to 1.325, and ηs is a refractive index of a reference crystal material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884